Citation Nr: 0838744	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-40 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for residuals of a 
facial injury.

3.  Entitlement to service connection for asthma, including 
breathing difficulty and cold breathing problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Columbia, South 
Carolina, which denied the claims.  The decision also denied 
service connection for depression, which the veteran 
appealed.

A June 2006 rating decision granted service connection for 
major depressive disorder and assigned an initial evaluation 
of 30 percent, effective March 2005.  An August 2006 rating 
decision granted a 50 percent rating, effective May 2006.  
There is no evidence, however, that the veteran appealed 
either the initial evaluation, the increase, or the effective 
date.  Thus, the depression claim is resolved, it is not 
before the Board, and it will not be discussed in the 
decision below.  See 38 C.F.R. § 20.200 (2008); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A December 2006 RO letter informed the veteran that the Board 
hearing via video conference she requested was scheduled for 
January 30, 2007.  She did not report for her hearing.  There 
is no evidence to indicate she did not receive the letter or 
that it was returned to VA as undeliverable.  Thus, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2008).


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows no 
currently diagnosed residuals related to any in-service eye 
injury.

2.  The preponderance of the probative evidence shows no 
currently diagnosed residuals related to any in-service 
facial injury.

3.  The preponderance of the probative evidence indicates 
that neither asthma nor any other breathing disorder is 
related to service.

CONCLUSIONS OF LAW

1.  Residuals of an eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  Residuals of a facial injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Asthma or other breathing difficulty was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  The claims were readjudicated on a de novo basis 
in the June 2006 supplemental statement of the case.  Thus, 
any timing-of-notice error was cured and rendered harmless.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  She was not afforded VA examinations, but the 
evidence of record discloses no basis for prejudice.  In this 
respect, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that: 
1) the claimant has a current disability or signs and 
symptoms of a current disability; 2) the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and, 3) the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added)  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for the duty to get an examination 
is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Despite the low threshold, the need for an 
examination was not triggered.

The probative evidence of record, at most,  shows only 
element 1 is satisfied.  As discussed below, there simply is 
insufficient evidence to show any potential link with the 
veteran's active service which ended almost 30 years ago.  
While the veteran is competent to describe what happened to 
her, 38 C.F.R. § 3.159(a)(2), the objective evidence of 
record undermines the accuracy of her recall.  Thus, the 
adjudication of her claim without VA examinations did not 
breach the duty to assist.

While the veteran may not have received full notice prior to 
the initial decisions, after notice was provided, she was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims and, as already noted above, the 
claim was readjudicated on a de novo basis.  She was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran asserts she was injured during her basic training 
when the M-16 rifle she was preparing to fire exploded in her 
face.  She claims she sustained an eye injury and injuries to 
her face, and the trauma caused her depression.  The 
probative evidence of record refutes these assertions.

Facial/eye injury.  The veteran's April 1976 Report Of 
Medical History includes her report of a history of eye 
trouble.  The examiner noted that she formerly wore glasses 
but "none now."  The April 1976 Report Of Medical 
Examination For Enlistment notes her visual acuity as 20/20, 
and her eyes were normal.  

A June 1976 optometry entry notes that the veteran's pupils 
were normal and equal.  The impression was that the veteran's 
vision was poor possibly to a psychic disturbance and that, 
with encouragement, her visual acuity decreased from 20/30-1 
to 20/20-1, and that her mild right astigmatism was not 
indicative of 20/40.  She was issued spectacles in March 
1977.  The examiner made no reference to any eye or facial 
trauma.  

The service treatment records are otherwise negative for any 
entries related to complaints, findings, or treatment for, 
any eye or facial injury.  The veteran's March 1979 Report Of 
Medical History noted her complaints of eye trouble, but 
there was no report of an eye or a facial injury, or that the 
veteran ever experienced a rifle explosion to her face.  The 
March 1979 Report Of Medical Examination For Separation notes 
a correction for refractive error, but her eyes were 
otherwise normal.  She was deemed fit for separation.  Under 
38 C.F.R. § 3.303(c) a refractive error is a congenital 
defect not subject to service connection.  

VA outpatient treatment records of August 2005 note the 
veteran's complaint of blurred vision bilaterally and her 
reported history of having sustained right eye trauma from an 
M-16 explosion in service.  Following the examination mild 
glaucoma was suspected, but no opinion or comment was offered 
connecting any diagnosed facial or eye disorder to service.

There simply is no competent evidence that the veteran 
sustained eye or facial trauma during her active service.  
The Board deems it highly unlikely that an injury due to a 
rifle explosion would have been undocumented in her service 
treatment records, especially in light of her inpatient 
treatment for other disorders.  No mention is made of a 
history of an explosion injury.  The veteran's service-
connected depression is secondary to her self-induced in-
service drug overdose in 1977, rather than trauma-her claim 
notwithstanding.  Current VA treatment records note she was 
struck in the face by her husband in 2002.

In sum, the preponderance of the evidence is against the 
claims for residuals of an eye and facial injury.  38 C.F.R. 
§ 3.303.  The benefit sought on appeal is denied.

Asthma and other breathing difficulty.  The veteran makes no 
assertions as to how her claimed breathing disorder is 
related to her active service.  Service treatment records are 
negative for any entries related to complaints, findings, or 
treatment for, asthma or other breathing disorder.  Her March 
1979 Report Of Medical History noted a history of chronic or 
frequent colds and chronic cough.  The March 1979 separation 
examination, however, assessed her lungs and chest as normal.

VA outpatient treatment records note treatment for acute 
bronchitis and later diagnoses of asthma secondary to 
bronchitis.  There are no entries, however, or any opinion or 
comment to the effect that those disorders are causally 
linked to the veteran's active service.  They first 
manifested several years after her separation from active 
service.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for residuals of an eye 
injury, residuals of a facial injury, and for asthma, 
including breathing difficulty and cold breathing problems is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


